Citation Nr: 0421864	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that reopened a claim for service 
connection for PTSD and denied it on the merits.  

The issue of entitlement to service connection for PTSD on 
the merits will be addressed in the REMAND portion of this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In a December 1988 decision, the Board denied service 
connection for PTSD.  

2.  Evidence submitted since the December 1988 Board decision 
is not cumulative of evidence already of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1988 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence submitted since the December 1988 Board decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for PTSD was 
denied in a Board decision dated in December 1988, which 
found that he had not submitted evidence of a confirmed 
stressor to support a diagnosis of PTSD.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  The issue before the Board, therefore, is whether 
the veteran has submitted new and material evidence to reopen 
that claim.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal regardless of the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383- 1384 (Fed. 
Cir. 1996), see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

If new and material evidence is presented or secured with 
respect to a final claim, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003).

Evidence considered at the time of the December 1988 decision 
included service medical records, which showed no relevant 
abnormalities.  Other evidence included service personnel 
records showing service in the Republic of Vietnam from 
January to December 1971.  The veteran's military 
occupational specialty was an inventory management 
specialist.  

A VA psychiatric evaluation report dated in February 1984 
yielded a diagnosis of PTSD based on the veteran's 
statements.  He reported that during his service in Cam Ranh 
Bay, his base was subject to almost nightly alerts, and 
frequent rocket attacks on the flight line.  He recalled one 
of the worst experiences was when an ammunition dump was 
sabotaged, resulting in an explosion and a ball of fire, 
accompanied by a strong air concussion.  He was very near the 
explosion.  The veteran has been fearful since this incident.  

VA treatment records available at that time showed a 
diagnosis of PTSD, with treatment since spring 1987.  

The veteran contends that his current PTSD originated in 
service.  He has presented medical evidence of PTSD.  He has 
submitted copies of pages from an internet web site which 
show and discuss destruction of the ammunition dump at Cam 
Ranh Bay in 1971.  Additional records show ongoing diagnoses 
of PTSD secondary to his stressors in Vietnam, namely being 
in close proximity to the ammunition dump when it exploded.  

The evidence received since the 1988 denial by the Board, 
when considered in conjunction with the other evidence, is 
significant.  It is additional independent evidence which may 
confirm the stressor reported by the veteran.  This evidence 
relating to the reported stressful event, when considered 
with previous evidence of record, is relevant to 
substantiating the claim.  38 C.F.R. § 3.156.  As such the 
Board finds that this evidence is new and material and the 
claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  To that 
extent only, the claim is granted.  


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided a letter addressing the 
evidence necessary to substantiate his claim for service 
connection for PTSD, and which information and evidence he is 
to provide to VA and which information and evidence VA will 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, the veteran has not been requested 
to provide any evidence in his possession that pertains to 
the claim.  Thus, he must be provided the above notice prior 
to consideration of the issue on appeal.

Additionally, the veteran submitted evidence to the RO in 
April and May 2004, which was forwarded to the Board.  He has 
not waived RO consideration of this evidence.  Therefore, a 
remand is warranted for consideration of the evidence by the 
RO and the issuance of a supplemental statement of the case.  
See 38 C.F.R. § 19.31.  

Review of the record in this case reflects that current 
diagnoses of PTSD have been made.  The veteran has identified 
stressors occurring during service, which he believes support 
the diagnosis of PTSD.  However, it does not appear that an 
attempt has been made to verify any of the veteran's alleged 
stressors through official sources.  There is no indication 
in the DD 214 or service records that the veteran was awarded 
any decorations indicative of combat.  The veteran has 
reported that he was stationed in Cam Ranh Bay during the 
time of a large ammunition dump explosion in January or 
September 1971.  The information of the ammunition dump fire 
provided in the Internet web site merely shows that the 
explosion was in 1971.  It should be determined whether the 
veteran was in fact in the immediate area when the explosion 
occurred.  Additional stressors claimed by the veteran 
include seeing sick and dead soldiers arrive by helicopter, 
rocket attacks hitting the flight line, daily artillery 
harassment and rocket attacks, and seeing a chartered Flying 
Tiger airline nearly hit by a VC rocket.  The veteran has 
provided names of fellow soldiers stationed with him in 
Vietnam.  The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) should be contacted to obtain information 
in this matter.  

It also appears that the veteran has applied for Social 
Security Administration (SSA).  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

It will also be necessary to obtain an additional VA 
examination in this case.  There is conflicting medical 
evidence concerning a diagnosis of PTSD.  After attempts are 
made to corroborate the veteran's reported stressors, he 
should be examined to determine whether he has PTSD.  If a 
PTSD diagnosis is warranted, the examiner is asked to 
identify the established in-service stressor, if any, 
considered sufficient to produce PTSD.  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to provide on his behalf; (3) the 
information and evidence he is expected to 
provide; and (4) request or tell the veteran 
to provide any evidence in his possession 
that pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  Make the necessary arrangements to obtain 
a copy of any SSA decision denying or 
granting disability benefits to the veteran.  
The request should include all the records 
from the SSA that were used in considering 
the veteran's claim for disability.

3.  Advise the veteran to submit more 
specific and any verifying information that 
he can regarding the stressors he claims to 
have experienced in service.  He should 
provide as many details as possible of the 
claimed stressors such as dates, places, 
detailed descriptions of the events, and any 
other identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying detail.  
He may submit statements from fellow service 
members or others that witnessed or knew of 
the alleged events at the time of their 
occurrence.  

4.  The RO should send what information it 
has about the veteran's active service and 
reported stressors (including those discussed 
above) to USASCRUR to see if any information 
can be provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors.  

5.  Review the file and make a determination 
as to whether the veteran is a veteran of 
combat and if any of his stressors are 
related to combat.  Prepare a memorandum 
describing which of the veteran's stressors 
have been verified and established as having 
occurred during military service.

6.  Subsequently, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist in order to determine whether he 
has PTSD.  Prior to conducting the 
examination, the examiner should be given a 
copy of this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been verified 
for purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests 
including appropriate psychological testing 
and evaluation is to be accomplished.  

The examination report should reflect review 
of pertinent material in the claims folder.  
The examiner should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture of 
the veteran's psychiatric status. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported and 
established, based on the RO's memorandum, as 
having occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

7.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained since the 
issuance of the December 2003 supplemental 
statement of the case.  If the benefit sought 
on appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



